REQUIREMENT FOR UNITY OF INVENTION

In response to Undersigned’s initiative regarding the last Office action, the following corrective action is taken: The Restriction mailed 03/04/22 is hereby withdrawn, and a new Restriction is as provided below.
The period for reply of 2 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
	When Claims Are Directed to Multiple Categories of Inventions:
	As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
	(1) A product and a process specially adapted for the manufacture of said product; or

	(3) A product, a process specially adapted for the manufacture of the said product, and a use of
the said product; or
	(4) A process and an apparatus or means specifically designed for carrying out the said process;
or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
	Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
	Restriction is required under 35 U.S.C. 121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-4,6, drawn to a 6 DOF footwear sensor.
Group II, claim(s) 9-13, drawn to multiple footwear sensors on multiple footwear.
Group III, claim(s) 15-21, drawn to method to classify data indicative of gait event or foot activity or ball touch event.
Group IV, claim(s) 22, drawn to method to determine statistic and eliminate false events.
Group V, claim(s) 24,25, drawn to mounting strap to hold a footwear sensor.

Groups I to II lack unity of invention because even though the inventions of these groups require the technical feature of footwear that has an accelerometer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of either (1) Jeter, II .

Groups I and V lack unity of invention because even though the inventions of these groups require the technical feature of footwear that has an accelerometer and strap, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Marek 30029 which teaches securing an accelerometer to a shoe with a strap.

Groups I and (III,IV) lack unity of invention because even though the inventions of these groups require the technical feature of footwear that has an inertial accelerometer (9 per claim 15,22), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gaetano which teaches (lines 9-12, p. 8; line 28, p. 18 ) fixing an inertial accelerometer to footwear.

Groups II and V lack unity of invention because even though the inventions of these groups require the technical feature of footwear that has an accelerometer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of either (1) Jeter, II 2016/0018278 which teaches (Para 58) fixing an accelerometer to a shoe, or Gaetano which teaches (lines 9-12, p. 8; line 28, p. 18 ) fixing an inertial accelerometer to footwear.

Groups II and (III,IV) lack unity of invention because even though the inventions of these groups require the technical feature of footwear that has an accelerometer and strap, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Marek .

Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of footwear that has an inertial accelerometer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gaetano which teaches (lines 9-12, p. 8; line 28, p. 18 ) fixing an inertial accelerometer to footwear.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Monday to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861